Citation Nr: 9910162	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-00 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected healed, traumatic chorioretinitis of the 
right eye, with retained foreign bodies in the sclera, rated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

The appeal arises from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying an increase from the 10 
percent protected rating assigned for healed chorioretinitis, 
traumatic, with retained foreign body in the sclera of the 
right eye. 


FINDING OF FACT

The veteran's healed, traumatic chorioretinitis of the right 
eye, with retained foreign bodies in the sclera, does not 
have active pathology, and is not causative of impairment of 
visual acuity, field loss, pain, rest requirements, or 
episodic incapacity.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for healed, traumatic chorioretinitis of the right 
eye, with retained foreign bodies in the sclera, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic Code 6009 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1950 to 
September 1952.

In February 1953 X-rays of the right orbit, two tiny metallic 
fragments, less than one millimeter in diameter, were 
observed lying in the superior lateral portion of the right 
orbit, adjacent to the fronto-zygomatic suture.  However, it 
was difficult to discern whether the fragments were intra-
ocular.  

By a March 1953 rating decision, the veteran was granted 
service connection for healed chorioretinitis, traumatic, 
with retained foreign bodies in the sclera of the right eye, 
with visual acuity of 20/30 in the right eye, 20/25 in the 
left.  A 10 percent rating was assigned.  Also in that 
decision, astigmatism, hyperopia, bilateral, with defective 
vision bilaterally, was found to be a developmental 
abnormality and not a disability under the law for 
compensation purposes.  

VA outpatient treatment records from January 1983 to May 1983 
included treatment for complaints of worsened vision.  

In a May 1983 statement, the veteran informed of an inability 
to see well despite new pairs of glasses provided by VA 
facilities.  He informed that he was employed as a mailman 
and that his vision became blurred when sorting mail.  

In an August 1983 VA eye examination for compensation 
purposes, the examiner noted a possible foreign body in the 
far periphery imbedded in glottic tissue, extending from the 
retinal surface up to the vitreus.  A right lower lid medial 
chalazion was also noted.  

At an August 1994 VA eye examination for compensation 
purposes, the veteran reported injury to the right eye in 
Korea in 1950, resulting in two months' hospitalization.  
Objectively, visual acuity was J5 uncorrected and J2 
corrected for near vision, and 20/60 uncorrected and 20/40 
corrected for distance vision in the right eye; and J5 
uncorrected and J2 corrected for near vision, and 20/50 
uncorrected and 20/30 corrected for distance vision in the 
left eye. There was no diplopia or nystagmus, and there was 
good ocular mobility in all four directions.  Pupils were 3 
millimeters contracting to 2 millimeters.  There were no 
visual field deficits to confrontation.  Slit lamp 
examination revealed no scar of the right cornea.  
Applanation pressures were 14 millimeters of mercury in the 
right and 13 in the left.  The fundi showed well-defined 
discs; there was no hemorrhage or exudate.  The examiner 
diagnosed a history of right corneal injury in Korean War, 
now with normal ophthalmological examination.  

At a July 1995 VA eye examination for compensation purposes, 
the veteran reported a scleral foreign body in the right eye 
many years prior.  Objectively, both eyes corrected to 20/40 
with the veteran's own glasses, which were several years old.  
The veteran read Jaeger 3 print.  Pupils were normally 
reactive to light.  Confrontation fields were full.  Nuclear 
cataract changes were noted to be Grade II on the right and 
Grade I on the left.  The optic disc had normal topography.  
The posterior pole was unremarkable.  The right temporal 
retina had a vitreous band adhering to the peripheral retina 
with no traction and no signs of retinal detachment.  The 
examiner assessed that the vitreous band was probably related 
to the veteran's reported prior injury.  The examiner noted 
that there was no indication that the vitreous band had 
caused retinal detachment.  The examiner assessed that the 
cataract changes were probably developmental.  Applanation 
pressures were 16 millimeters of mercury in each eye.

At an October 1995 private eye examination, the veteran 
complained of poor near vision.  The examiner diagnosed only 
presbyopia and cataracts.  

In an October 1996 statement, the veteran informed that he 
had been injured in the right eye in service in basic 
training in Baton Rouge, Louisiana, when a booby trap blew up 
in his face.  He reported that he then required two months' 
hospitalization.  He reported receiving glasses post service 
as needed from the VA. 

At an October 1996 VA eye examination for compensation 
purposes, the veteran was noted to have suffered an eye 
injury in the right eye in the Korean War.  The veteran 
complained of a visual blur in the right eye of recent 
vintage.  Objectively, visual acuity was J5 uncorrected and 
J2 corrected for near vision, and 20/80 uncorrected and 20/30 
corrected for distance vision in the right eye; and J6 
uncorrected and J2 corrected for near vision, and 20/100 
uncorrected and 20/30 corrected for distance vision in the 
left eye.  The examiner observed a Grade III nuclear cataract 
in the right eye and a Grade I nuclear cataract in the left 
eye.  There was no diplopia.  There were no visual field 
deficits to confrontation.  Applanation pressures were 14 
millimeters of mercury in the right eye and 13 in the left.  
The examiner diagnosed presbyopia and nuclear cataracts.  

At a November 1996 VA examination for treatment purposes, the 
veteran reported a history of a concussion or fragment-like 
shell injury to the right eye in the Korean War.  The veteran 
complained of some visual deprivation or reduction in the 
year immediately prior to the November 1996 VA examination, 
but vision was apparently good in earlier years and after the 
Korean War.  The examiner noted that the veteran had best 
visual correction of 20/30 and Jaeger 2 in the right eye, and 
best correction of 20/30 and Jaeger 2 in the left eye.  The 
pupils were 3 millimeters with 1+ reaction in each eye.  The 
veteran had blepharitis with lid hyperemia, frothing, and 
tarsal injection.  However, there was no corneal stain.  
There was a Grade II to Grade III nuclear sclerotic cataract 
in the right eye and perhaps a Grade I nuclear sclerotic 
cataract in the left eye.  Optic discs had good color and 
gentle slopes.  The macula was clean and defined.  Other than 
some mild blepharitic changes in the right eye, the examiner 
observed no signs of any chorioretinal or anterior segment 
sequela from the eye injury.  

At a July 1997 VA eye examination for compensation purposes, 
the veteran's visual acuity was 20/100 uncorrected and 20/30 
corrected near, and 20/200 uncorrected and 20/30 corrected 
far in the right eye; and 20/100 uncorrected and 20/30 
corrected near, and 20/200 uncorrected and 20/30 corrected 
far in the left eye.  There was no diplopia.  There were no 
visual field defects.  There was no corneal scar.  There was 
a Grade III nuclear cataract in each eye.  The examiner 
diagnosed only nuclear cataracts.




Analysis

The veteran reports that his vision has deteriorated and 
contends that this is due to his injury in service.  He 
therefore contends that he is entitled to an increase above 
the 10 percent assigned for his right eye injury residuals. 

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected healed, traumatic 
chorioretinitis of the right eye, with retained foreign 
bodies in the sclera, has been rated under Diagnostic Code 
6009, for unhealed injury of the right eye.  Under that code, 
the condition is to be rated for any impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, together with an additional 10 percent during 
continuance of active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (1998).  

However, as has been found at several recent VA examinations 
for compensation purposes, the veteran does not have any 
impairment of visual acuity, field loss, pain, rest 
requirements, or episodic incapacity attributed to the 
service-connected healed, traumatic chorioretinitis of the 
right eye, with retained foreign bodies in the sclera.  There 
is also no medical evidence within the claims file of current 
active pathology. The veteran's presbyopia and cataracts have 
not been attributed to his service-connected disability.  

While a July 1995 VA examiner identified a vitreous band 
adhering to the peripheral retina attributable to the 
inservice injury, there was no traction and no signs of 
retinal detachment. While some mild blepharitic changes may 
also have been attributed to the eye injury by the November 
1996 VA examiner, that examiner identified no other 
conditions attributable to the injury.  

In short, no medical evidence has been presented of a 
disabling condition of the right eye attributed to the 
inservice injury, and hence none warranting a rating above 
the 10-percent protected rating assigned for the healed, 
traumatic chorioretinitis of the right eye, with retained 
foreign bodies in the sclera.  

While the veteran has contended that he has suffered 
decreased visual acuity due to the inservice eye injury, lay 
statements are not competent evidence to support contentions 
of medical causation or medical diagnosis; competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Hence the veteran's statements are not 
sufficient to establish that his decreased visual acuity or 
any conditions causative of that decreased acuity are due to 
his service-connected right eye injury residuals.  

Accordingly, the preponderance of the evidence is against 
entitlement to an increase above the 10 percent assigned for 
healed, traumatic chorioretinitis of the right eye, with 
retained foreign bodies in the sclera.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for healed, traumatic chorioretinitis of 
the right eye, with retained foreign bodies in the sclera, is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

